     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert Riether, Esq.
 2   Nevada Bar No. 12076
     7785 W. Sahara Ave., Suite 200
 3   Las Vegas, Nevada 89117
     (702) 475-7964; Fax: (702) 946-1345
 4
     rriether@wrightlegal.net
 5   Attorney for Plaintiff, Ocwen Loan Servicing, LLC

 6                               UNITED STATES DISTRICT COURT
 7                                  CLARK COUNTY, NEVADA

 8   OCWEN LOAN SERVICING, LLC, a Florida                Case No.: 2:15-CV-01841-APG-EJY
     Company,
 9
10                  Plaintiff,                           EX PARTE MOTION TO REMOVE
            vs.                                          COUNSEL FROM SERVICE LIST
11
     BFP INVESTMENTS 5, LLC, a Nevada
12   Limited Liability Company,
13
                    Defendant.
14
15         COMES NOW, Plaintiff, Ocwen Loan Servicing, LLC by and through its attorney of
16
     record Robert Riether, Esq. of the law firm Wright, Finlay & Zak, LLP and requests the
17
     removal of Dana Jonathon Nitz, Esq. (“Mr. Nitz”) from the Service List in the above-captioned
18
19   matter. This case was reassigned within Wright, Finlay & Zak, LLP to Robert Riether, Esq.

20   Subsequent filings have been made and Mr. Nitz is receiving notices of the proceedings in this
21   case. As a result, it is no longer necessary that Mr. Nitz receive notice of the ongoing
22
     proceedings.
23
24   ///
25
26   ///

27
     ///
28




                                              Page 1 of 2
           Accordingly, the undersigned counsel requests that Dana Jonathon Nitz, Esq. be removed
 1
 2   from the Service List in this matter.

 3          DATED this 13th day of November, 2019.
 4
                                               WRIGHT, FINLAY & ZAK, LLP
 5
                                               /s/ Robert Riether, Esq.
 6                                             Robert Riether, Esq.
 7                                             Nevada Bar No. 12076
                                               7785 W. Sahara Ave., Suite 200
 8                                             Las Vegas, Nevada 89117
                                               Attorney for Plaintiff, Ocwen Loan Servicing, LLC
 9
10
                                               ORDER
11
                                               IT IS SO ORDERED.
12
13
                                               _______________________________________
14                                             UNITED STATES MAGISTRATE JUDGE
15
                                               Dated: November 14, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28




                                             Page 2 of 2
